807 So. 2d 93 (2002)
Leroy FLOYD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-3282.
District Court of Appeal of Florida, Fifth District.
January 11, 2002.
Rehearing Denied February 12, 2002.
*94 Leroy Floyd, Indiantown, pro se.
No Appearance for Appellee.
SHARP, W., J.
Floyd appeals the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He seeks to challenge his 1992 sentences for robbery and kidnapping on the ground he should not have received consecutive sentences because both crimes arose out of the same episode. This claim requires a factual determination in this case, and cannot be determined from the face of the record. Thus it is not cognizable in a rule 3.800(a) motion proceeding. See Carter v. State, 786 So. 2d 1173 (Fla. 2001).
Floyd's additional claim that his life sentence for kidnapping was unauthorized because a sentence for a life felony cannot be enhanced under the habitual offender statute is without merit. His kidnapping conviction was a first degree felony, not a life felony. See § 787.01(2), Fla. Stat.
AFFIRMED.
THOMPSON, C.J., and PLEUS, J., concur.